DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
	The previous rejection has been overcome in view of the change made to claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe 5,376,424 in view of WO2016/113423 Mack. As to claim 1, Watanabe discloses a vacuum heat insulator comprising a container constituting an airtight structure (col. 7, lines 3-4) as shown in Fig. 5, a core material 12 provided inside the container, an exhaust hole 21 provided in the container, and a sealant 15 (mistakenly labeled with the numeral 12 in Fig. 5) for sealing the exhaust hole, wherein the exhaust hole is configured for evacuation inside the container through the exhaust hole, the sealant is configured to seal the exhaust hole while maintaining a vacuum inside the container (col.8, lines 24-29), and the sealant includes at least a metal foil 16. Watanabe also discloses a heat-resistant layer 19 on the outer surface of his metal foil layer. However, Watanabe does not disclose a reinforcement layer between the core and the outer plates 1 and 6. The secondary reference discloses the use of reinforcing layers 5 between the core 2 and outer plate layers 6 in a vacuum insulation panel; see [00121] and Fig. 3. It would have been obvious to one of ordinary skill in the art to incorporate a reinforcing layer between the core and outer plate layers in Watanabe in view of the teachings in WO2016/113423 in order to provide a degree of structural integrity to the panel. 

As to claim 3 and 7, the adhesive layer 22 in Watanabe is disclosed as being a thermal adhesive at col. 7, line 15. It would have been obvious to one of ordinary skill in the art to use a thermal adhesive with a melting point less than 180 degrees centigrade in order not to damage other parts of the panel when sealing the holes 21. Watanabe at col. 9, lines 6-7 also discloses an adhesive layer with the claimed thickness.
As to claim 5, this feature is disclosed by Watanabe at col. 9, line 11.
As to claim 8, it would also have been obvious to one of ordinary skill in the art to adjust the thickness of said reinforcing layer in the combined prior art of Watanabe and WO2016/11342 to fall within the broadly claim range of 1 mm or more since a change in size is within the level of ordinary skill in the art.
As to claim 9, this feature is disclosed by Watanabe at col. 6, lines 66-67.
As to claim 10, the examiner takes official notice of the fact that it is well-known in the refrigerator art, i.e. container art, to use vacuum insulation panels as insulation. Therefore, it would have been obvious to one of ordinary skill in the art to use the vacuum insulation panel of Watanabe in the wall of a refrigerator.
As to claim 11, the vacuum panel disclosed by Watanabe can be considered to be a wall, and therefore, reads on the claim.

Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive. Applicant responds that “It appears that the rejection misinterpreted the features of previous . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783